 Case:20-00022-BKT13 Doc#:38 Filed:09/08/20 Entered:09/08/20 12:16:17                              Desc:
                                Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                                       SAN JUAN


In re:                                                      Case No. 20-00022-BKT
         VICTOR MANUEL RODRIGUEZ
         RODRIGUEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       José R. Carrión, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/08/2020.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was dismissed on 07/14/2020.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .


UST Form 101-13-FR-S (9/1/2009)
Case:20-00022-BKT13 Doc#:38 Filed:09/08/20 Entered:09/08/20 12:16:17                                      Desc:
                               Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                    $0.00
           Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                            $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $0.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $0.00

Attorney fees paid and disclosed by debtor:                  $540.00


Scheduled Creditors:
Creditor                                        Claim        Claim          Claim          Principal      Int.
Name                                Class     Scheduled     Asserted       Allowed           Paid         Paid
ASOCIACION EMPLEADOS DEL ELA     Unsecured       3,908.59          NA           5,174.89          0.00       0.00
ASUME                            Priority       14,362.00          NA          14,392.60          0.00       0.00
ATT                              Unsecured         534.91          NA                NA           0.00       0.00
BANCO POPULAR DE PUERTO RICO     Unsecured         163.15          NA             163.15          0.00       0.00
CONVERGENT                       Unsecured         402.14          NA                NA           0.00       0.00
CREDIT COLECTION SERVICES        Unsecured         115.44          NA                NA           0.00       0.00
DEPARTMENT OF TREASURY           Unsecured      13,314.02          NA          14,214.69          0.00       0.00
INTERNAL REVENUE SERVICES        Unsecured         247.92          NA             959.89          0.00       0.00
INTERNAL REVENUE SERVICES        Priority        1,139.13          NA           1,658.04          0.00       0.00
LVNV FUNDING LLC                 Unsecured            NA           NA           1,075.37          0.00       0.00
LVNV FUNDING, LLC                Unsecured         971.44          NA                NA           0.00       0.00
MIDLAND FUNDING LLC              Unsecured       2,237.37          NA                NA           0.00       0.00
MIDLAND FUNDING LLC              Unsecured         445.58          NA                NA           0.00       0.00
MOHELA DOFED                     Unsecured       4,784.00          NA                NA           0.00       0.00
MOHELA DOFED                     Unsecured       2,699.00          NA                NA           0.00       0.00
MONEY EXPRESS                    Unsecured       1,786.44          NA           1,786.99          0.00       0.00
ORIENTAL BANK                    Secured              NA           NA          12,500.00          0.00       0.00
PR TREASURY DEPARTMENT-BAN       Priority          266.11          NA                NA           0.00       0.00
PREPA                            Unsecured       1,780.48          NA           2,466.19          0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
 Case:20-00022-BKT13 Doc#:38 Filed:09/08/20 Entered:09/08/20 12:16:17                              Desc:
                                Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $12,500.00                $0.00            $0.00
 TOTAL SECURED:                                          $12,500.00                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $14,392.60                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $1,658.04                $0.00            $0.00
 TOTAL PRIORITY:                                         $16,050.64                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,841.17                $0.00            $0.00

Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper .

Dated: 09/08/2020
                                              By:/s/ José R. Carrión
                                                                         Trustee
STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
